Title: Abigail Adams to John Adams, 1 May 1780
From: Adams, Abigail
To: Adams, John



My Dearest Friend

May 1 1780


Last week arrived at Boston the Marquis de la Fayette to the universal joy of all who know the Merit and Worth of that Nobleman. He was received with the ringing of Bells, fireing of cannon, bon fires &.
He was so kind as to forward my Letters immediately, but his haste to set of for Philadelphia deprived me of the Honour of a visit from him at Braintree which I had hoped for, and but just gave me the opportunity of writing him a Billet.
I am just informed that the General Pickering is to sail from Salem in a day or two, and that my Letters must be instantly ready. I was in hopes that the new State Frigate call’d the Protector would have gone, but find it otherways determined. I have written to you by Mr. Guile, who goes first to Amsterdam. I could have wished that those Letters had gone by this vessel as it is the first direct conveyance I have had since you left me.
You will be so good as to notice the dates of Letters which you receive from time to time. I shall then be able to judge what is necessary to repeat if any should be lost. I will however mention again that Capt. Babson arrived and that I received the articles you ordered for me to the amount of 40 pounds sterling.
All your Letters have come safe to hand that you have written since you left me, except what may be on Board the Alliance who is not yet arrived by which I hope the tide of fortune is turned in my favour.
I enclose a set of Bills. I have been particuliar in my Letters by Mr. Guile, but as I wish a return by this vessel, and least he should not arrive I will repeat that I requested you to send me 12 Ells of black and white striped Lutestring or changeable, Mr. Bondfeild sent a peice to Mr. Warren, the same kind I want, would send a pattern, but have none, and 12 Ells of Led coulourd proper for mourning. The first I want for Nabby, the other for myself, as I greatly fear I shall soon have a call for it. Your Brother will soon be a widower we all apprehend, his wife is in the last stages of a consumption, has been confined to her room for more than two months, and in circumstances too, otherways allarming.
I added to those a peice of black Ribbon common width and a peice of Narrow about 4 or 5 sols per yard, 3 yard of black plain gauze and 6 figured, 2 black fans, 3 black gauze hankerchiefs. I also mentioned that what remained of the Bills you might if you pleased order re­mitted in common calico low priced hankerchiefs and fans which are articles that turn to the best account here. I have enclosed a list of some articles for Cotton Tufts for which he paid me 7 Louis d’oers to be deducted from the Bills in lieu of the calico, and other articles provided you find yourself in the least straitned which I fear you will. The remittance from Bilboa will render me very comfortable for this 12 month, even tho I should purchase the land which belonged to Nate’ll Belcher, which I have written to you about. I have drawn one Bill of an hundred dollors in favour of Bomstead for you know what. He used formerly to have 50 pounds for the best Sort, I could not get it so low now, but have paid the rest myself by turning my hankerchiefs (a part of them) to very good account. I would not have drawn at all; but hoped to make a purchase of the land.
Received the present by the Marquis. You desire to know what I want that may be sent in the same manner—a peice or two of Holland Apron tape, a pair of silk mitts or Gloves, an Ell or two of Muslin or figured Lawn, and as a little of what you call frippery is very necessary towards looking like the rest of the world, Nabby would have me add, a few yard of Black or White Gauze, low priced black or white lace or a few yards of Ribbon but would have Mamma write to Pappa at the same time that she has no passion for dress further than he would approve of or to appear when she goes from home a little like those of her own age. But I must add that I do not wish you to send much of any of these articles in this way as I find by compareing the articles you was so kind as to send me, with those put up, both by Mr. Bondfeild, and the other Gentleman, whose Name I cannot undertake to spell, that they turn out much Dearer by retail. The hankerchiefs were exceeding nice, but being Linnen they will not last like the India Silk which are hardly so high priced, and which here will fetch double.
Crosby has had his medow measured again and makes 6 acres and a quarter. French measured it and has given a plan of it. It will not do to call for an other measure, it will multiply to 7, so I must settle in the best manner I can. I have a Castle in the air which I shall write to you upon by the next opportunity, either for you to laugh at and reject, or to think of if practicable.
I wrote to Mr. Lovell two months ago that I feard you would be embarrassed if he did not supply you. I shall as you desire repeat it to him.
I have written to my dear sons by Mr. Guile. Your daughter too, has written to you. If I have time I shall not fail writing to Mr. Thaxter who is very good to remember me so often. I highly esteem both him and his Letters. I found him to be all you discribe him, and knew you could not be better suited. I am happy however in finding that my loss is your gain, I really miss his services and attentions.
Our Friends are in pretty good health excepting Sister Adams. Your worthy parent is much broken by the severity of the winter—mine stood the winter—well but fails much more than I have known him this spring.
So many others will write you the state of politicks that I believe I shall not touch upon them. I have enclosed Philadelphia papers and journals. Our currency too is a Subject which you must learn from others; if I can procure sufficient to pay my taxes I shall be content, I want no more. I will just mention that the last years tax upon only two acres and half of Medow in Milton was 60 dollors and a parish tax for the land you own in the next parish 50 dollors. This year tis impossible to say to what amount they will rise. The tenants are all scared and declare they will quit Farms as tis impossible for them to pay half the taxes. Mine talked in the same strain but finally concluded to tarry an other year.

This Letter wholy upon Buisness must conclude with an assurance of the most affectionate regard of your
Portia


Complements to Mr. Dana and to my correspondent Madam Grand.

